ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
4 Star Electronics, Inc.                     )      ASBCA No. 60925
                                             )
Under Contract No. SPE7Ml-15-M-0277          )

APPEARANCE FOR THE APPELLANT:                       Mr. Jake Wilson
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Matthew 0. Geary, Esq.
                                                    Anita T. Doran, Esq.
                                                     Trial Attorneys
                                                     DLA Land and Maritime
                                                     Columbus, OH

                                ORDER OF DISMISSAL

       This dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 May 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60925, Appeal of 4 Star Electronics,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY 0. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals